DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received August 26, 2021 are acknowledged.

Claim 2 has been deleted.
Claims 1 and 6 have been amended.
Claims 1 and 3-11 are pending in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 3, and 6-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s amendments to independent claim 1 received as part of the August 26, 2021 response which adequately address the issued raided in the prior office action.



The rejection of claims 1, 3, and 6-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s amendments to independent claim 1 received as part of the August 26, 2021 response which adequately address the issued raided in the prior office action.


Claims 1 and 3-11 are allowable.
Applicant has claimed a novel genus of antibodies based upon the 3F6-2-5 lead clone as disclosed in the instant specification, as well as polynucleotides encoding such antibodies, methods of making such antibodies recombinantly, and the use of such antibodies to purify factor VIII, such as via affinity column chromatography.  Note that the use of monoclonal antibodies that bind FVIII in methods of purifying FVIII are well known in the art, as are antibodies that bind FVIII, as evidenced by US 4,361,509, EP 0317279, and WO 2014/201400 (see entire documents).  However, none of the prior art antibodies appear to contain the instant recited CDR sequences, nor do the instantly recited sequences appear to be obvious variants of prior art antibodies.  In view of all of the above, the instant claimed inventions have bene found to be allowable.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644